Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to Tax Law § 2016) to review a determination of respondent Division of Tax Appeals which imposed a real property transfer gains tax assessment under Tax Law article 31-B.
In our view, the petition must be dismissed due to petitioner’s failure to exhaust its administrative remedies. There is no dispute that this matter is still pending before the Administrative Law Judge and a final decision of the Tax Appeals Tribunal has yet to be rendered. Because Tax Law § 2016 only permits judicial review of final determinations of the Tax Appeals Tribunal, petitioner’s challenges are not properly before this Court. Petitioner’s argument that it has presented valid exceptions to the requirement of exhaustion have been examined and found to be unpersuasive.
Mikoll, J. P., Mercure, White, Casey and Yesawich Jr., JJ., concur. Adjudged that the petition is dismissed, without costs.